Title: To James Madison from Edmund Pendleton, 22 April 1782
From: Pendleton, Edmund
To: Madison, James



Dear Sir
Virga. April 22d. 1782

Taking up the Pen to acknowledge the receipt of yr favr of the 9th an Idea struck me that I had written to you last week, again transgressing the rotine which intitled Mr Jones to that letter; should it have been so, & he then & yet remaining in Phila., pray present him my Complts and tel him it was the unintentioned defect of a bad memory; perhaps I ought rather to appologize to you for giving you more trouble than was your share.
I am sorry fortune sent the Frigate into Rhode Island instead of the Chesapeak, as her Cargoe is a scarce Commodity here, however her escape & safe arrival any where, is matter of joy, as is the Account of her companions from Brest, of whom I think we shall soon hear something agreable. The discovery of a mistake in the Capitulation of Brimstone hill pleased me much, as the Copy I first read, corresponding with that of the Spaniards in Florida, struck me with Astonishment, which almost shook my faith & confidence in our noble Ally, which their liberal & generous conduct however preserved, & made me suppose some latent cause had produced it, rather than an intention to let them loose upon us, to whom they had given so very material Assistance, if the omission was a designed fraud at New York, it was a Cobweb Artifice of an hour, too Contemptible almost for Hottentots.
I am glad the trade intended to be commenced under cover of Flags to supply the Prisoners, is so early detected; I believe it was pretty extensively carried on here formerly at Charlottesville & tended to poison the minds of the people in that neighbourhood by the circulation of those charms, Specie & British goods. pray what is the effect of the discovery? does it forfeit the Vessel & whole Loading; or only the unlicensed goods? Or rather do Congress mean to insist on the former, which I fancy the laws of Nations intitle them to, or be content with the latter. perhaps I say Congress improperly, since it may be the State of Pennsylvania, who are to determine upon it. It may be well, should any come here, to have Uniformity in the decisions upon the Subject Governor Rutledge & Colo Jervais, passing lately to Congress, I am told have contradicted the Reports of the evacuation of Charles Town—from them you’l have had an Account of things in that Quarter, about which we have had many conjectures & dreams, the amusements of a day.
Mr Jacqlin Ambler is our Treasurer in the room of Colo Brooke. empty as the strong Box is I am told there was a warm contest for this office, and Mr George Webb is much chagrined at the disappointment of his Nephew Mr Foster Webb, a clever youth in business, but too young for the dignity & importance of that office. Mr Ambler is well esteem’d & I think will be confirmed by the assembly. some elections, since my last, seem to mend the Representation, which I hope will be better than I then feared.
You’l probably hear that in Caroline we have chosen a Tory & other epithets added to it, in Mr Gilchrist of Port Royal. He is a Scotch man, “the very head and Front of his offence hath that extent, no more” against which we have only to Urge in our justification that he came from that Countrey a Youth, has been in Caroline upwards of 40 years. Married & realised all his property (which is very considerable) in the county, & for upwards of 30 years has been an [active], Vigilant & upright Majestrate, as well as of irreprochable life [in] the Character of a private Citizen, which 19/20ths of the County (foolishly it seems) thought sufficient to purge the Sin contracted by his birth in that hostile Countrey. I am
Dr Sr Yr affe friend
Edmd Pendleton
